PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/174,846
Filing Date: 30 Oct 2018
Appellant(s): R.J. Reynolds Tobacco Company



__________________
R. Flynt Strean
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/6/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/14/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 4-6, 8-9, 11-14, 16, 28-29, 31-32, 34-37 and 39 are rejected under 35 U.S.C. 103 as being obvious over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456).

Regarding claims 1 and 27, Rojo-Calderon discloses an aerosol generating article comprising a holder and an aerosol generating component received within the holder [0017]. The holder comprises a mouthpiece [0114], and the aerosol generating component is in the form of a heat transfer element receptacle ([0224], figure 7, reference numeral 602). The heat transfer element has a cavity ([0225], figure 7, reference numeral 609), which is considered to meet the claim limitation of an enclosure, having a recess ([0227], figure 7, reference numeral 618), which is considered to meet the claim limitation of a pocket, with a wall portion that is inset relative to the base ([0225], figure 7, reference numeral 607). The aerosol-forming substrate forms a coating on the inner surface of the receptacle [0227]. The device is closed by a lid ([0226], figure 7, reference numeral 615). The heat source extends into the recess and contacts its inner surface [0227] so that convection is minimized or reduced [0090], however, since some convection still occurs it is evident there must be an air gap present between the heat source and at least some portions of the inner surface of the cavity. Rojo-Calderon does not explicitly disclose the receptacle having a permeable portion.
Johnson teaches an electronic cigarette containing a replaceable and disposable cartridge containing the desired volatile substance (abstract). The cartridge is air permeable so that the air flow entrains the material contained in the cartridge as it is drawn through the device [0049].
It would therefore have been obvious to one of ordinary skill in the art to make the cartridge of Rojo-Calderon air permeable. One would have been motivated to do so since Johnson teaches that providing an air permeable cartridge allows an air stream to entrain a desired volatile substance as it is drawn through the cigarette.

Regarding claim 4, Rojo-Calderon additionally discloses that the mouthpiece comprises a cylindrical plug of filtration material ([0171], figure 2, reference numeral 29) through which entrained aerosol from the aerosol-forming substrate [0008] passes when a user inhales [0161].

Regarding claims 5 and 28, Rojo-Calderon discloses that the heat transfer element is made from ceramic material [0034] coated with the aerosol forming substrate [0037], which is considered to meet the claim limitation of a ceramic aerosol precursor since it releases an aerosol when heated [0015]. 

Regarding claims 6 and 29, Rojo-Calderon discloses that the heat transfer element comprises metal [0034].

Regarding claims 8 and 31, modified Rojo-Calderon teaches all the claim limitations as set forth above. Rojo-Calderon additionally discloses that the heat transfer element base, which is considered to meet the claim limitation of a first end wall, and a lid that is welded shut to form a seal ([0226], figure 7, reference numeral 615), which is considered to meet the claim limitation of a second end wall. Modified Rojo-Calderon does not explicitly teach the heat transfer element having a cylindrical outer profile.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer profile of the heat transfer element cylindrical. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claims 9 and 32, modified Rojo-Calderon teaches all the claim limitations as set forth above. Rojo-Calderon additionally discloses that the heat transfer element, although shown upright in figure 7, is positioned longitudinally in use (figure 2). The heat transfer element may comprise one or more air inlets arranged to promote airflow over the aerosol forming substrate and extend into the combustible heat source to promote combustion [0030]. The air inlets are provided on the side of the capsule [0044], but can also be provided in the base to enable air from longitudinal passageways of the combustible heat source to pass over the aerosol forming substrate [0204]. Modified Rojo-Calderon does not explicitly teach the base being perforated.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create air inlets in the base of the heat transfer element of modified Rojo-Calderon. One would have been motivated to do so since Rojo-Calderon discloses that providing air inlets in the base enables air from longitudinal passageways to promote combustion of the combustible heat source to pass over the aerosol forming substrate.

Regarding claims 11 and 34, Rojo-Calderon discloses that a portion of the base is offset from the end of the side wall (figure 7), which is considered to meet the claim limitation of the first end wall being offset since the first end wall is not in complete alignment with the end of the side wall.

Regarding claims 12 and 35, the top of the recess of Rojo-Calderon is considered to meet the claim limitation of the first end wall portion, and the remaining part of the base aligned with the end of the side wall is considered to meet the claim limitation of a second wall portion.

Regarding claims 13 and 36, Rojo-Calderon discloses that the first and second end wall portions are offset from each other in the longitudinal direction (figure 7).

Regarding claims 14 and 39, Rojo-Calderon discloses that the heat transfer element is symmetric above the central longitudinal axis (figure 7).

Regarding claims 16 and 37, Rojo-Calderon discloses that the lid is welded to form a seal [0226].

Claims 2, 15 and 40 are rejected under 35 U.S.C. 103 as being obvious over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) as applied to claims 1, 8 and 31 above, and further in view of Beeson (US 2017/0055576).

Regarding claim 2, modified Rojo-Calderon teaches all the claim limitations as set forth above. Rojo-Calderon discloses that the cartridge is designed similarly to that of figure 3 ([0210], [0224]) in which a combustible heat source ([0188], figure 3, reference numeral 201) is located below the base of the receptacle coated with the aerosol forming substrate ([0190], figure 3, reference numeral 207). The receptacle of figure 3 is in turn designed similarly to that of figure 2, in which the receptacle is located between the combustible heat source ([0143], figure 2, reference numeral 104) and the mouthpiece ([0171], figure 2, reference numeral 26). The heat source is carbonaceous [0081]. Modified Rojo-Calderon does not explicitly teach the heat source being carbonized.
Beeson teaches a smoking article having a heat generation portion (abstract) having a fuel element with a carbonized or pyrolyzed material that does not emit a flame when burning [0011] and has a compact cylindrical shape ([0021], figure 1, reference numeral 40). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carbonize the heat source of modified Rojo-Calderon. One would have been motivated to do so since Beeson teaches that a carbonized heat generation portion does not emit a flame when burning.

Regarding claims 15 and 40, modified Rojo-Calderon teaches all the claim limitations as set forth above. Modified Rojo-Calderon does not explicitly teach the cartridge being symmetrical along a plane bisecting the side wall.
Bowen teaches that the cartridge can have slightly sloped sides (figure 9), straight sides with an indent (figure 12) or straight sides with at least one circular wall (figure 13B), and that the cartridge is shaped for easier insertion into the chamber of the device (column 11, lines 50-55) and to maximize surface contact area for thermal conduction with the device (column 9, lines 56-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a recess in the lid of modified Rojo-Calderon corresponding to the recess in the base. One would have been motivated to do so since Bowen teaches that increasing the surface contact area increases the area available for thermal conductions and makes the cartridge easier to insert and remove. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) and Beeson (US 2017/0055576) as applied to claim 2 above, and further in view of Li (US 9,877,511).

Regarding claim 3, modified Rojo-Calderon teaches all the claim limitations as set forth above.  Rojo-Calderon additionally discloses that the mouthpiece comprises a cylindrical plug of filtration material ([0171], figure 2, reference numeral 29). Modified Rojo-Calderon does not explicitly teach a tobacco rod.
Li teaches an electronic smoking article including a filter (abstract) having an additive that is impregnated in and/or coated on the filter segment so that the additive can be at least partially eluted into the aerosol for deliver to the smoker (column 8, lines 31-40). The additive may be a flavor material (column 7, lines 20-30) such as tobacco flavor (column 7, lines 31-43). A filter containing such an additive is considered to be a tobacco rod since it is a plug containing tobacco.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the filter of modified Rojo-Calderon with the tobacco flavored filter of Li. One would have been motivated to do since Li teaches a filter that elutes flavors such as tobacco into electronic cigarette vapor.

Claims 7 and 30 are rejected under 35 U.S.C. 103 as being obvious over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) as applied to claims 1 and 27 above, and further in view of Sutton (US 2018/0343917).

Regarding claims 7 and 30, modified Rojo-Calderon teaches all the claim limitations as set forth above. Modified Rojo-Calderon does not explicitly teach the heat transfer element made from a paper foil laminate.
Sutton teaches a carrier with a smokable material arranged on it for use with an apparatus for heating smokable material [0004] in which the carrier comprises a combination of foil and paper that are layered together to adhere to the smoking material and support it [0041]. Sutton additionally teaches that this arrangement allows one layer of smoking material to volatilize more quickly than another layer [0006] to achieve progressive aerosol generation [0044].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heat transfer element of modified Rojo-Calderon with the aerosol forming material supported by a paper foil laminate of Sutton. One would have been motivated to do so since Sutton teaches an arrangement that allows progressive aerosol generation.

Claims 10 and 33 are rejected under 35 U.S.C. 103 as being obvious over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) as applied to claims 9 and 32 above, and further in view of Ademe (US 2017/0164654).

Regarding claims 10 and 33, modified Rojo-Calderon teaches all the claim limitations as set forth above. Modified Rojo-Calderon does not explicitly teach both the base and lid being perforated.
Ademe teaches an aerosol generating article having an aerosol generating segment in the form of a longitudinally extending cartridge with end caps that are permeable to atmospheric air such that the heated air from the heat source cartridge can pass through the upstream end cap, and pass through the inner compartment of the tubular portion to heat substrate material located therein, and then exit the downstream end cap [0057] to reach the mouth of a smoker [0051].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perforate the lid of modified Rojo-Calderon. One would have been motivated to do so since Ademe teaches that perforating both ends of an aerosol cartridge enables air to reach the mouth of a smoker.

Claims 17 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) as applied to claims 8 and 31 above, and further in view of Monsees (US 8,915,254).

Regarding claims 17 and 38, modified Rojo-Calderon teaches all the claim limitations as set forth above. Modified Bowen does not explicitly teach the cartridge having folds and a wrapper extending within the folds.
Monsees teaches a tobacco cartridge having a paper wrapper that is manufactured in a folded cup design (column 7, lines 5-11, figure 6) and enclosed in a wrapper that closely follows the shape of the cartridge and allows easy insertion and disposal of the cartridge without creating a mess (column 6, lines 44-51, figures 5, 6, reference numeral 32). The wrapping material is considered to be folded since it follows the shape of a fold in the cartridge and must therefore have sharp angles.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridge of modified Rojo-Calderon with the wrapper of Monsees. One would have been motivated to do so since Monsees teaches a wrapper that allows easy insertion and disposal of the cartridge without creating a mess.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) as applied to claim 1, and further in view of Robert (US 2019/0269174).

Regarding claim 18, modified Rojo-Calderon teaches all the claim limitations as set forth above. Rojo-Calderon additionally teaches that the aerosol generating article comprises a protective cover (figure 2, reference numeral 32) connected to the distal end (figure 2, reference numeral 22) of the housing ([0178], figure 2, reference numeral 21) portion of the holder [0165]. The aerosol generating component is inserted into the housing [0180], indicating that the housing forms a receptacle. The aerosol generating device is located at an opposite end of the device from the mouthpiece (figure 2). Modified Rojo-Calderon does not explicitly teach the device comprising a control body.
Robert teaches a heating assembly of an aerosol generating device for heating an aerosol forming substrate having both a chemical heating device and an electrical heating device (abstract). The electrical heating device is a resistive heating element powered by a rechargeable battery [0058], indicating that the electrical heating device is reusable. The temperature of the aerosol forming substrate is controlled by a microcontroller unit implemented on an electric circuit board [0104]. Robert additionally teaches that a solid fuel heater is difficult to control but provides a high energy density [0002] and that providing a secondary electrical heating device allows precise heating of the substrate [0005] without limiting operation of the device due to high energy consumption by the electrical heating [0002].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the housing of modified Rojo-Calderon with the reusable electrical heating device of Robert. One would have been motivated to do so since Robert teaches that a solid fuel heater is difficult to control but provides a high energy density and that providing a secondary electrical heating device allows precise heating of the substrate without limiting operation of the device due to high energy consumption by the electrical heating.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) as applied to claim 1 above, and further in view of Matsumoto (US 9,682,204).

Regarding claim 24, modified Rojo-Calderon teaches all the claim limitations as set forth above. Modified Rojo-Calderon does not explicitly teach providing different cartridges with different components. 
Matsumoto teaches a flavor inhaler (abstract) containing two flavor cartridges set in tandem in the holder so that the user can enjoy the flavor components of different flavor generating materials (column 21, lines 20-26).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heat transfer element of modified Rojo-Calderon with the two cartridges of Matsumoto. One would have been motivated to do so since Matsumoto teaches that providing two flavor cartridges allows a user to enjoy the flavor components of different flavor generating materials.

Regarding claim 25, Matsumoto teaches that the two cartridges are serially disposed (figure 44).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) as applied to claim 1 above, and further in view of Robinson (US 2010/0200006).

Regarding claim 26, modified Rojo-Calderon teaches all the claim limitations as set forth above. Modified Rojo-Calderon does not explicitly teach wrapping the heat transfer element.
Robinson teaches a smoking article (abstract) having a tobacco rod that is wrapped [0098] with a laminate of metallic foil and paper that transfers heat from a heating element to the tobacco [0099].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the heat transfer element of modified Rojo-Calderon with the laminate of Robinson. One would have been motivated to do so since Robinson teaches that a laminate of metallic foil and paper transfers heat from a heating element to a smoking material being heated.

Claims 49-50 and 52-53 are rejected under 35 U.S.C. 103 as being obvious over Rojo-Calderon (US 2020/0260777) in view of Li (US 9,877,511).

Regarding claims 49 and 50, Rojo-Calderon discloses an aerosol generating article comprising a holder and an aerosol generating component received within the holder [0017]. The holder comprises a mouthpiece [0114], and the aerosol generating component is in the form of a heat transfer element receptacle ([0224], figure 7, reference numeral 602). The heat transfer element has a cavity ([0225], figure 7, reference numeral 609), which is considered to meet the claim limitation of an enclosure, having a recess ([0227], figure 7, reference numeral 618), which is considered to meet the claim limitation of a pocket, with a wall portion that is inset relative to the base ([0225], figure 7, reference numeral 607). The aerosol-forming substrate forms a coating on the inner surface of the receptacle [0227]. The device is closed by a lid ([0226], figure 7, reference numeral 615). The heat source extends into the recess and contacts its inner surface [0227] so that convection is minimized or reduced [0090], however, since some convection still occurs it is evident there must be an air gap present between the heat source and at least some portions of the inner surface of the cavity. The mouthpiece comprises a cylindrical plug of filtration material ([0171], figure 2, reference numeral 29). Rojo-Calderon does not explicitly disclose (a) the heat transfer element being cylindrical and (b) a tobacco rod.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer profile of the heat transfer element cylindrical. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding (b), Li teaches an electronic smoking article including a filter (abstract) having an additive that is impregnated in and/or coated on the filter segment so that the additive can be at least partially eluted into the aerosol for deliver to the smoker (column 8, lines 31-40). The additive may be a flavor material (column 7, lines 20-30) such as tobacco flavor (column 7, lines 31-43). A filter containing such an additive is considered to be a tobacco rod since it is a plug containing tobacco.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the filter of modified Rojo-Calderon with the tobacco flavored filter of Li. One would have been motivated to do since Li teaches a filter that elutes flavors such as tobacco into electronic cigarette vapor. 

Regarding claim 52, Rojo-Calderon discloses that the heat transfer element comprises metal [0034].

Regarding claim 53, Rojo-Calderon discloses that the heat transfer element is symmetric above the central longitudinal axis (figure 7).

Claim 51 is rejected under 35 U.S.C. 103 as being obvious over Rojo-Calderon (US 2020/0260777) in view of Li (US 9,877,511) as applied to claim 49 above, and further in view of Sensabaugh Jr. (US 4,765,347).

Regarding claim 51, modified Rojo-Calderon teaches all the claim limitations as set forth above. Rojo-Calderon additionally discloses that device is wrapped in an outer wrapper of sheet material such as cigarette paper [0144]. The filter and heat transfer element are both circumscribed by the housing (figure 2), indicating that an outer wrapper must also circumscribe those components. Modified Rojo-Calderon does not explicitly disclose the outer wrapper being a paper foil sheet laminate.
Sensabaugh Jr. teaches a flavor delivery article producing an aerosol (abstract) having conventional cigarette paper glued to a foil lined paper tube (column 11, lines 45-50) to exhibit rigidity approximating that of a conventional cigarette (column 3, lines 32-44).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the article of modified Rojo-Calderon with the paper glued to foil of Sensabaugh Jr. One would have been motivated to do so since Sensabaugh Jr. teaches a wrapper that exhibits rigidity approximating that of a conventional cigarette.

(2) Response to Argument

Appellant’s arguments have been fully considered but they are not persuasive. Appellant argues (a) that Rojo-Calderon and Johnson do not teach a convective air gap, (b) that the combination of Rojo-Calderon in view of Johnson is based on impermissible hindsight reasoning, and (c) that the dependent claims are patentable since the combination of Rojo-Calderon and Johnson is improper for the reasons set forth with respect to the independent claims.
Regarding (a), the “convective air gap” limitation is found within an article, or apparatus, claim. The Courts have held that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)) and a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, the proper inquiry is whether the combination of modified Rojo-Calderon teaches an article having the same structure as the claimed article, not whether the combination performs all the claimed functions. Turning to the claims at issue, the claims require the conductive air gap to be defined by a pocket that is recessed with respect to an end plane of the cartridge. Appellant alleges not that this physical feature is not present in modified Rojo-Calderon but rather there are differences in how the cavity or pocket of modified Rojo-Calderon and of the claimed invention are used. While Rojo-Calderon may indeed not use the pocket for convective heating, and indeed discloses that the pocket minimizes or reduces convection [0090], these differences cannot support patentability since the structure of modified Rojo-Calderon is identical to the claimed structure.
Regarding (b), appellant argues that one of ordinary skill in the art would not see any reason to deviate from the design of Rojo-Calderon since the device of Rojo-Calderon functions well and Johnson does not teach any specific improvements from a permeable portion. However, obviousness can be shown when prior art elements are combined according to known methods to yield predictable results without any change to their respective functions. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) and Sundance, Inc. v. DeMonte Fabricating Ltd., 550 F.3d 1356, 89 UPSQ2d 1535 (Fed. Cir. 2008). In this case, Rojo-Calderon discloses that the lid is removable [0051] or pierceable [0052] to preserve the volatile compounds within the cavity [0048], and Johnson teaches an air permeable cartridge so that the air flow entrains the material contained in the cartridge as it is drawn through the device [0049]. The cartridge of Johnson is surrounded by a foil seal [0041] that is removed by a consumer prior or pierced prior to use [0039]. One of ordinary skill in the art could have modified the cavity of Rojo-Calderon to have a permeable portion through which air flows without changing the changing of any other portions of Rojo-Calderon since both references are directed to containers that hold vaporizable materials for electronic cigarettes that are covered with some kind of covering (lid in Rojo-Calderon, foil in Johnson) that removed or pierced immediately prior to use. The only difference is the lack of a permeable portion in Rojo-Calderon, which Johnson teaches allows the generated vapor to be directly entrained by the airflow [0049]. There is no evidence of record that the cavity of Rojo-Calderon would somehow inhibit this. One of ordinary skill in the art would therefore have recognized that the permeable portion of Johnson constitutes an improvement of Rojo-Calderon since the generated aerosol can be directly entrained into the drawn air. 
Regarding (c), appellant’s arguments are not persuasive since they are based solely on appellant’s allegations that the rejections of the independent claims are improper, however, the rejections of the independent claims are proper as set forth above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.E.S./Examiner, Art Unit 1747







Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747             
                                                                                                                                                                                           /COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.